The plaintiff in error was convicted in the county court of Lincoln county of having possession of intoxicating liquor, to wit, 16 half pints of corn whisky, containing more than one-half of 1 per cent. alcohol, measured by volume and capable of being used as a beverage, with the intent then and there on the part of the said R. C. Alcorn to sell, barter, give away, or otherwise furnish same, and his punishment fixed at 30 days in jail and a fine of $50. From which judgment the defendant appeals.
The petition in error and case-made was filed in this court on the 23d day of March, 1931. No further appearance has been made by the plaintiff in error, nor any further extension asked for time to file brief in support of the assignments of error.
Where no brief is filed and no personal appearance made, this court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record and find that the information properly charged an offense; that the defendant was accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 69